Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a light source configured for visible light emission and violet or ultraviolet (UV) emission, the light source comprising: 
a nitrogen containing laser diode configured as a first pump-light device; having an optical cavity with an optical waveguide region and one or more facet regions and is configured to output directional electromagnetic radiation through at least one of the facet regions;
 the said light emitted has a first peak wavelength and a first wavelength converter optically coupled to to convert at least a fraction of the directional electromagnetic radiation with the first peak wavelength to at least a second peak wavelength that is longer than the first peak wavelength and to generate the visible light emission as a white-color emission comprising at least the second peak wavelength
 the light source configured with an violet or UV emitting laser diode to provide the violet or UV emission to output a directional electromagnetic radiation characterized by a third peak wavelength; characterized by a wavelength in a violet or UV portion of the electromagnetic spectrum
 a package member configured with a base member; and at least one common support member configured to support at least the nitrogen containing laser diode member and the first wavelength converter member.

As for claim 20, the prior art fails to teach or disclose light source configured for visible light emission and violet or ultraviolet (UV) emission, the light source comprising: 
a nitrogen containing laser diode configured as a first pump-light device and having an optical cavity with a waveguide region and one or more facet regions,
the nitrogen containing laser diode configured to output directional electromagnetic radiation through at least one of the facet regions having a first peak wavelength
a first wavelength converter optically coupled to a pathway to receive the directional electromagnetic radiation from the first pump-light device, and configured to convert at least a fraction of the directional electromagnetic radiation with the first peak wavelength to at least a second peak wavelength that is longer than the first peak wavelength and to generate the visible light emission as a white-color emission comprising at least the second peak wavelength,
 the first wavelength converter configured to provide the visible light emission in a reflective mode such that the directional electromagnetic radiation is incident on an excitation surface of the first wavelength 
 the light source configured with an violet or UV emitting laser diode to provide the violet or UV emission to output a directional electromagnetic radiation characterized by a third peak wavelength characterized by a wavelength in a violet or UV portion of the electromagnetic spectrum;
 a surface mount device (SMD) package member configured with a base member, at least one common support member configured to support at least the nitrogen containing laser diode member and the first wavelength converter member


As for claim 21, the prior art fails to teach or disclose system comprising: 
a light source configured for visible light emission and violet or ultraviolet (UV) emission
a package configured to enclose the light source, the light source comprising: a nitrogen containing laser diode configured as a first pump-light device with an optical cavity having an optical waveguide region and one or more facet regions
light from the nitrogen containing laser diode having a first peak wavelength and a first wavelength converter to convert to a second peak wavelength that is longer than the first peak wavelength and to generate 
 a violet or UV emitting laser diode configured to output a directional electromagnetic radiation characterized by a third peak wavelength
 at least one common support member configured to support at least the nitrogen containing laser diode member and the first wavelength converter member.
The closest prior art found was Raring US pat 10222474 which discloses a LIDAR system with a gallium and nitrogen containing laser, wavelength conversion member, and peak wavelengths mixed to achieve white light but fails to specifically teach the nitrogen laser within the optical cavity which as a waveguide region and one or more facet regions, and an infrared laser diode with a third peak wavelength, a common support for the nitrogen laser, first wavelength converter, and beam shaper. However, Raring does not disclose the features of claims 37, 48, or 55 highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RARING ‘883, LI ‘930, and GOUTAIN ‘729 disclose relevant laser light emitting devices with features similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875